DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This allowance is in response to the Patent Board Decision where the Examiner was reversed on 08/31/2021. All prior art rejections were withdrawn. 

Examiner’s Statement of Reasons for Allowance
Claims 1-2, 4-8, 10-15, 17-18 and 20-23 (renumbered as claims 1-19) are allowed. 
The present invention is directed to: methods and systems for sharing encrypted data with enhanced security. In some configurations, an encryption key is generated from a password by the use of a password-based key generation technology. In addition, input data is encrypted using the encryption key. The encrypted data and the
generated key may be then shared with a remote computer, such as a server. The
encrypted data can then be decrypted at the remote computer by the use of the key.
By the use of the technologies described herein, the contents of an encrypted file may
be accessed at a remote computer without requiring a user to share the actual password.
The closest prior art is Chan et al (“Chan,” US 9537918), Stuntebeck et al (“Stuntebeck,” US 9413754), Jueneman et al (“Jueneman,” US 9521123) and Sauerwald et al (“Sauerwald,” US 9813389). 

Stuntebeck is directed to: facilitating the encryption of files as well as facilitating requiring a user to employ an authenticator device in order to access a file that is encrypted or otherwise secured. The authenticator device can provide an authenticator code in which a security key used to access a secured file can be embedded. An additional layer of encryption can also be applied in the authenticator code. 
Jueneman is directed to: a method for encryption and sealing of a plaintext file by hashing the plaintext file to produce a plaintext hash, encrypting the plaintext file to produce ciphertext, hashing the ciphertext to produce a ciphertext hash, hashing the plaintext hash and the ciphertext hash to produce a result hash, and sealing the ciphertext together with the result hash. This provides verification for non-repudiation and protects against undetected malware corrupting the plaintext or ciphertext files.

For example, none of the cited prior art teaches or suggests the steps of independent claims 1, 8 and 15: generating an output file that includes the encrypted data and unencrypted metadata that describes information configured to encrypt data and to generate the password; removing at least part of the unencrypted metadata from the output file to produce a modified output file; and communicating the modified output file and the encryption key from the first computing device to a second computing device. 
Therefore, the claims are allowable over the cited prior art. 
Any comments considered are necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES J WILCOX/Examiner, Art Unit 2439     

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439